Jackson, Justice.
This was a motion to consolidate three suits on three notes into one action. There can be no doubt of the right of the defendant ordinarily to consolidate, if there be no detriment thereby to the plaintiff on the merits of the cases. To show that there will be no hurt to the plaintiff, defendant must show either that he has no defense, or that the same defense applies to all the cases, and in order to show the court the latter fact, he must disclose what that defense is. For it is for the court to decide whether the facts make the defense the same in each case. Tf the consolidation will work harm to the plaintiff, or if it would make the aggregate sum sued for so large as to oust the jurisdiction, and on the same principle, if it would make him try different issues on different pleas in one case to several notes, the consolidation will not be allowed. Code, §3261. 13 Ga., 201; 35 Ga., 82; 45 Ga., 96, 124.
The defendant not having made it appear upon what defense he relied to defeat these notes, or each of them, so that the court could see the transaction, and judge of the propriety of the consolidation, this court will not reverse the judgment which refused the motion to consolidate.
Judgment affirmed.